Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Notice of Allowability is in response to applicant’s supplemental amendment filed on May 3, 2022, under which claims 7 and 10-16 were cancelled, and claims 1-6, 8-9, and 17-19 were previously pending. 

Response to Arguments
	Applicant’s supplemental amendment overcame the previous claim rejections under § 112(b), § 101, and § 102. Additionally, as reported in the attached interview summary, applicant’s representative authorized entry of the Examiner’s Amendment shown below to resolve the remaining issues, including the § 103 rejection. Therefore, the previous rejections have been withdrawn.

EXAMINER’S AMENDMENT
The claims have been amended as follows: 

1. (Currently Amended) A computer-implemented method performed in an automated machine learning system, the method comprising: 
receiving a first dataset having a first data schema; 
generating metadata based on properties of the first dataset; 
selecting, by a computer processor, based on the metadata, a machine learning model suitable for application to the first dataset; 
identifying, for each hyperparameter of a plurality of hyperparameters associated with the selected machine learning model, a degree of influence of the each hyperparameter on one or more performance metrics of the selected machine learning model, wherein the degree of influence of the each hyperparameter is identified by a secondary machine learning model and is identified based on data resulting from a previous training of the selected machine learning model; 
identifying a first version of the selected machine learning model; 
obtaining a plurality of previously stored hyperparameter values associated with the first version of the selected machine learning model based on:
identifying a second version of the selected machine learning model having one or more hyperparameters in common with the first version of the selected machine learning model, and 
identifying a similarity between the first data schema and a second data schema of a second dataset associated with the second version of the selected machine learning model; 
determining a range of values for one or more of the previously stored hyperparameter values based on a threshold; and 
for each hyperparameter of a plurality of hyperparameters associated with the first version of the selected machine learning model that is in common with a hyperparameter of the one or more hyperparameters associated with the second version of the selected machine learning model[[:]] selecting, based on the identified degree of influence for each associated hyperparameter and from the determined range of values, a first group of hyperparameter values; and
for each hyperparameter of the plurality of hyperparameters associated with the first version of the selected machine learning model that is not in common with a hyperparameter of the one or more hyperparameters associated with the second version of the selected machine learning model[[:]] selecting, based on the identified degree of influence for each associated hyperparameter, a second group of hyperparameter values based on identifying a hyperparameter value within [[a]]the determined range of values for one or more of the hyperparameters of the selected machine learning model based on a search, wherein a first hyperparameter of the plurality of hyperparameters associated with the selected machine learning model is searched at a first granularity and a second hyperparameter of the plurality of hyperparameters associated with the selected machine learning model is searched at a second granularity different from the first granularity, wherein the first and second granularities are each determined based on the degrees of influence respectively identified for the first hyperparameter and the second hyperparameter in a manner such that a higher identified degree of influence correlates with a higher respective granularity
training the first version of the selected machine learning model using the first selected group of hyperparameter values, the second selected group of hyperparameter values, and the first dataset.

2. (Currently Amended)	The method of claim 1, wherein the metadata includes at least one selected from the group consisting of: 
a size of a training set, a shape of the first dataset, a number of features in the first dataset, a percentage of types of data fields in the first dataset, a type of classification problem, a variance of types of data fields in the first dataset, and an indication whether the first dataset follows a statistical distribution.  

3. (Currently Amended)	The method of claim 1, wherein the selecting a machine learning model comprises: 
executing a second secondary machine learning model based on the metadata as input, the second secondary machine learning model returning selection of the first version of the selected machine learning model and returning suitable machine learning hyperparameter values for use with the first version of the selected machine learning model.  

4. (Original) The method of claim 1, wherein the one or more performance metrics includes at least one selected from the group consisting of: accuracy, error, precision, recall, area under the receiver operating characteristic (ROC) curve, and area under the precision recall curve.  

5. (Currently Amended)	The method of claim 1, wherein the identifying a degree of influence further comprises: 
executing the secondary machine learning model using the plurality of hyperparameters associated with the first version of the selected machine learning model as input, the secondary machine learning model returning a ranking of the plurality of hyperparameters according to the degree of influence on the one or more performance metrics of the first version of the selected machine learning model.  

6-8. (Cancelled) 

9. (Currently Amended)	The method of claim 1, wherein a size of the threshold varies based on a degree of influence of one or more hyperparameters corresponding to the one or more of the previously stored hyperparameter values 

10-16. (Cancelled)

17. (Currently Amended)	A method of determining one or more suitable hyperparameters for a machine learning model in an automated machine learning system, the method comprising: 
receiving selection of a machine learning model; 
receiving a first dataset having a first data schema; 
identifying, for each hyperparameter of a plurality of hyperparameters associated with the selected machine learning model, a degree of influence of the each hyperparameter on one or more performance metrics of the selected machine learning model, wherein the degree of influence of the each hyperparameter is identified by a secondary machine learning model and is identified based on data resulting from a previous training of the selected machine learning model; 
identifying a first version of the selected machine learning model; 
receiving a plurality of previously stored hyperparameter values associated with the selected machine learning model based on:
identifying a second version of the selected machine learning model having one or more hyperparameters in common with the first version of the selected machine learning model, and 
identifying a similarity between the first data schema and a second data schema of a second dataset associated with the second version of the selected machine learning model; 
determining a range of values for one or more of the previously stored hyperparameter values based on a threshold; 
selecting values for one or more hyperparameters of the selected machine learning model from the determined range of values based on identifying a hyperparameter value within the determined range of values for one or more of the hyperparameters of the selected machine learning model based on a search, wherein a first hyperparameter of the plurality of hyperparameters associated with the selected machine learning model is searched at a first granularity and a second hyperparameter of the plurality of hyperparameters associated with the selected machine learning model is searched at a second granularity different from the first granularity, wherein the first and second granularities are each determined based on the degrees of influence respectively identified for the first hyperparameter and the second hyperparameter in a manner such that a higher identified degree of influence correlates with a higher respective granularity
training the first version of the selected machine learning model using the selected values.

18. (Cancelled) 

19. (Currently Amended) The method of claim 17, wherein a size of the threshold varies based on a degree of influence of one or more hyperparameters corresponding to the one or more of the previously stored hyperparameter values 

Reasons for Allowance
Claims 1-5, 9, 17, and 19, as shown in the above Examiner’s Amendment, have been allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the following limitations of independent claims 1 and 17, particularly in combination with the remaining limitations of those claims:
…identifying, for each hyperparameter of a plurality of hyperparameters associated with the selected machine learning model, a degree of influence of the each hyperparameter on one or more performance metrics of the selected machine learning model, wherein the degree of influence of the each hyperparameter is identified by a secondary machine learning model and is identified based on data resulting from a previous training of the selected machine learning model…

…based on a search, wherein a first hyperparameter of the plurality of hyperparameters associated with the selected machine learning model is searched at a first granularity and a second hyperparameter of the plurality of hyperparameters associated with the selected machine learning model is searched at a second granularity different from the first granularity, wherein the first and second granularities are each determined based on the degrees of influence respectively identified for the first hyperparameter and the second hyperparameter in a manner such that a higher identified degree of influence correlates with a higher respective granularity…

The closest prior art of record is discussed below.
Achin (US 2018/0060738 A1) teaches the general technique of selecting a model, optimizing its hyperparameter, and training the model. However, Achin does not teach the limitations of the independent claims quoted above, which pertain to a specific technique of selecting hyperparameter values using granularities based on respective degrees of influence of hyperparameters. Furthermore, Achin does not teach various other limitations of the claims as identified in the previous Office Action. The differences between Achin and the claimed invention would not have been obvious over the prior art of record.
For example, Jimenez, “Finding Optimal Model Parameters by Discrete Grid Search” (see full citation in the previous Office Action) teaches the general technique of selecting the granularity of a grid search. Furthermore, Bergstra, “Random Search for Hyper-Parameter Optimization” (see full citation in the previous Office Action) teaches the general concept that some dimensions (parameters) in a search are more important than others, and that the granularity for the search should generally be sufficient, as discussed in the previous Office Action. However, neither Jimenez nor Bergstra teaches the particular implementation of hyperparameter search recited in the instant claim, particularly the features that “the first and second granularities are each determined based on the degrees of influence respectively identified for the first hyperparameter and the second hyperparameter in a manner such that a higher identified degree of influence correlates with a higher respective granularity” where the degrees are influence are “identified by a secondary machine learning model and is identified based on data resulting from a previous training of the selected machine learning model.”
Furthermore, Van Rijn, “Hyperparameter Importance Across Datasets” (see full citation in the previous Office Action) teaches the general technique of identifying the degrees of influence of hyperparameters. However, Van Rijn does not teach or suggest the particular use of such degrees of influence as recited by the instant claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124